In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County (Burchell, J.), entered July 10, 1981, which granted the petition and restored petitioner to parole status. Judgment reversed, on the law and the facts, proceeding dismissed and parole revocation reinstated, without costs or disbursements. The fact that the charges underlying petitioner’s arrest on January 19, 1981, were subsequently dismissed did not excuse his failure to report that arrest to his parole officer pursuant to paragraph 6 of his conditions of release which stated: “I will notify my Parole Officer immediately any time I am in contact with or arrested by any law enforcement agency. I understand that I have a continuing duty to notify my *854Parole Officer of such contact or arrest.” Furthermore Special Term erred in overruling the Parole Board’s factual finding that petitioner failed to make office reports in violation of the conditions of release. (Morrissey v Brewer, 408 US 471; People ex rel. West v Vincent, 46 AD2d 782.) Damiani, J. P., Lazer, Brown and Niehoff, JJ., concur.